            Case 1:20-cv-01325-LJL Document 19 Filed 01/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               1/19/2021
                                                                       :
CINDY CONAHAN,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-1325 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
MEDQUEST LTD, et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants move, pursuant to Fed. R. Civ. P. 26, for an order compelling Plaintiff to

(1) produce the documents she has so far failed to produce, (2) provide answers to

interrogatories, and (3) provide a list of documents withheld on grounds of attorney-client

privilege. See Dkt. No. 16.1 They also ask the Court to direct the parties to enter into an

e-discovery protocol permitting Defendants access to Plaintiff’s relevant texts, emails, and other

personal correspondence, and to adjourn the deadline for concluding fact discovery. See id.

        Defendants complain that Plaintiff has not responded to the following interrogatories:

Nos. 2, 4, 5, 6, 9-13. Plaintiff responds that she has responded to the following interrogatories:

Nos. 4, 6, 9, 11, and 13. See Dkt. No. 17. The Court deems those interrogatories no longer to be

at issue. Plaintiff shall respond to them and has a continuing duty to supplement her responses.

In addition, interrogatory number 2 is plainly proper and requires a response.

        As to the remainder of the interrogatories and all of the document requests, the papers




1
 Defendants have also filed a reply that was not permitted by this Court’s Individual Practices in
Civil Cases. See Dkt. No. 18. The Court has not reviewed, and will not, review the reply.
          Case 1:20-cv-01325-LJL Document 19 Filed 01/19/21 Page 2 of 3




before the Court provide insufficient information regarding whether the requests have been

answered or whether Plaintiff is continuing to maintain an objection and, if Plaintiff is

maintaining an objection, the basis for that objection and Defendants’ response to the objection.

For example, Defendants note that Plaintiff has only produced 9 documents in discovery.

Plaintiff responds that she has responded to the interrogatories and document requests and that

she has no additional responsive documents, except for those she claims are overbroad. See Dkt.

No. 17. Plaintiff does not answer whether she has searched for and produced electronic

documents.

       Accordingly, the parties are directed to meet and confer to identify the specific requests

that are at issue, whether documents and/or interrogatory answers are being withheld, and the

basis on which documents and/or interrogatory answers are being withheld (and if withheld, the

basis on which such information is being sought). The parties are directed to work together to

narrow any disputes. In addition, Plaintiff is directed to respond to Defendants whether she has

searched for all electronic and other documents in her possession, custody and control, including

whether she has searched for emails and other electronic documents.

       If any disputes remain, the parties shall submit a joint letter on or before February 9,

2021, identifying the specific interrogatory (other than those as to which the Court has ruled

above) and/or document request at issue. For each such interrogatory and/or document request,

Plaintiff shall include a statement, no longer than 4 lines in 12 point type, with the basis for the

objection, and Defendants shall include a statement, no longer than 4 lines in 12 point type, with

the response to such objection. The parties may cite relevant cases to which they wish to draw

the Court’s attention but such case cites shall count against the line limit. The Court will hold

argument only if it deems it necessary after reviewing the letter.




                                                  2
          Case 1:20-cv-01325-LJL Document 19 Filed 01/19/21 Page 3 of 3




       The request for a discovery extension is taken under advisement. Plaintiff shall produce

to Defendants a privilege log within seven (7) days of the date of this Order. The request to

order the parties to enter into an e-discovery protocol is denied.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 16.


       SO ORDERED.


Dated: January 19, 2021                               __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  3
